 GENERAL ELECTRICCOMPANY145members of Carpenters Local Union No 627, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO3Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 59, Lathers, the Council, and each of theaffiliated members of the Council respondent herein shall notify theRegional Director for the Twelfth Region, in writing, whether or notitwill refrain from forcing or requiring Jacksonville Tile Company,Inc, by means proscribed by Section 8(b) (4) (D) of the Act, toassign disputed work to members of Lathers rather than to Jackson-ville's own employees; who are members of Carpenters Local UnionNo 627General Electric CompanyandHanford Atomic Metal TradesCouncil(AFL-CIO)federated with the American Federationof Labor, Petitioner.Case No 1`9 RC--08November 13, 1959SECOND SUPPLEMENTAL DECISIONOn February 24, 1949, after an election conducted pursuant to astipulation for certification upon consent election, the Board issueda Decision and Certification of Representatives in the above-entitledproceeding in which the Council was certified as the collective-bargaining representative of the following unit of the Employer'semployeesAll weekly salaried production and maintenance employees inand about Hanford Works of General Electric Company, Rich-land,Washington, excluding clerical employees, patrolmen, fire-men,medical division employees, health instrument divisionemployees, laboratory assistants, technologists, technical gradu-ates, electrical division dispatchers, "P" and "S" division chiefoperators,glassblowers classified as instrument mechanics,,messengers and motor messengers, transitmen, axemen, chain androdmen, draftsmen, designers, and engineering assistants, allpersons on the exempt salary payroll and no other constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act, as amended.On February 2, 1959, the Employer and the Council filed with theBoard a joint petition for a decision "as to whether certain GeneralElectric employees classified as `specialists-instrument development'in the Irradiation Processing Department are excluded from the bar-gaining unit described in the certification or are engaged in produc-tion and maintenance work and therefore included in the unit " I On1 On November 30, 1956, the Employer and the Council filed similar joint petitions forthe clarification of the same certification as to the unit placement of 13 engineeringassistants118 NLRB 1108125 NLRB No 14 146DECISIONSOF NATIONAL LABORRELATIONS BOARDApril 20, 1959, the Board remanded the proceeding to the RegionalDirector for a hearing for the purpose of taking testimony with re-spect to the issue raised by the petition.Such hearing was held onMay 20, 1959, before Howard E. Hilbun, hearing officer. The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to Section 3(b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record of the case, the Board makes the followingfindings :The Employer contends that the three specialists-instrument de-velopment involved herein comprise a completely new classificationand are professional employees and, at the least, technical employeesnot embraced by the 1949 certification.The Council urges that thethree disputed employees are members of the instrument specialistcraft who were upgraded by the Employer and their new duties arenot unlike those performed by them prior to their upgrading whenthere was no dispute as to their inclusion within the certified unit.Under a cost-plus-fixed-fee contract, the Employer operates, andprovides maintenance for, the Hanford Works for the United StatesGovernment, where it is engaged in the manufacture of plutonium.The manufacture of plutonium is organized into three operationalphases, one of which is the irradiation processing department, wherethe disputed employees are assigned,and which is responsible forthe operation of the reactors that produce plutonium by irradiationof the uranium.All of the departments engaged in manufacture ofplutonium together with the Hanford Laboratories Operation, per-form some research and development work.In 1956, the Employer established as part of the irradiation proc-essing department, the instrument development operation for the ex-clusive purpose of performing research and development of nuclearinstruments for production reactors.This new operation was staffedwith eight engineers and one engineering assistant,who were ex-cluded from the certified unit as professional and technical employees,respectively.Prior to the establishment of this new operation, in-strument research and development was performed by engineersassigned to the various departments throughout the plant.In 1957, the Employer was authorized to design, develop, and con-struct a new and revolutionary type production reactor, entirely dif-ferent in concept from any type now in operation which will requirebetter, safer, and more sensitive instrumentation. In July 1958, theinstrument development operation was authorized to increase the sizeof its staff by six employees-three engineers and three developmentspecialists-in order to perform the necessary instrument research GENERAL ELECTRIC COMPANY147and development work in connection with the design of the type ofnuclear instrumentation needed for the new production reactor.Similar instrumentation development work on the existing reactorshad been performed in the past by graduate engineers, physicists,and engineeringassistants.In the recruitment of the additional development specialists, theEmployer's first preference was to hire engineers who could satisfythe following job description sheet, dated November 6, 1958:B.S. in engineering, plus demonstrated manual creative ability,or high school, plus 4 years of study at technical institute,or the equivalent in experience and/or other formal training.After the Employer's attempt to recruit qualified engineers or en-gineering assistants, with the above qualifications, at the Hanfordplant and at its other plants proved unsuccessful, the Employer senta memorandum to all of its supervisors at the Hanford plant whohad instrument specialists, technicians, or instrumentmakers workingunder them, requesting that the supervisors recommend any sub-ordinates with at least 5 years of experience in instrument work whothey felt were qualified to perform development work.The instru-ment specialists and technicians who were recommended by theirsupervisors were given tests which extended over a period of 11/2days.The first test consisted of eight parts and included electronictheory, mathematics, hydraulic and temperature measurement, andgeneral instrument problems.The employees who passed the initialtest with at least a 70-percent average were given a second and moredifficult test which consisted of current instrument theory and prob-lems.The three employees who achieved the highest score on thelatter test were transferred in August 1958 to the instrument develop-ment operation as specialists-instrument development.The Em-ployer has also added two engineers to its instrument developmentstaff,who formerly were employed in other departments at theHanford plant.The three specialists-instrument development work under thesupervision of the instrument development chief engineer.Likeothers within their department, they are concerned with long-rangedevelopment projects which involve the solving of process, measure-ment, and control problems and, more particularly, with the newproduction reactor.The specialists-instrument development are as-signed subprojects by an engineer,such as the development of newmethods for the detection of ruptured fuel elements.Using theirown ideas,together with new concepts and theories of instrumenta-tion, and exercising independent judgment, they do research work,and design,develop,and fabricate prototypes of nuclear instrumentsto be embodied in the production reactors.They are assisted by 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering assistants who have been excluded from the unit as tech-nical employees.Although in the past certain of the instrumentcraftsmen have performed a limited amount of instrument repairwork, this activity did not require their full time, as in the case ofthe specialists-instrument development.Moreover, the nature of thework thus performed was neither so highly complex nor did it re-quire the advanced degree of knowledge or creative ability and effortas does the work of the specialists here in question.The three specialists-instrument development, who formerly per-formed the duties of instrument craftsmen, were hired at the entrancesalary of $7,440 per year, with a range up to $9,990 per year, whereasthe basic wage schedule of instrument craftsmen is from $82.94weekly in the lowest grade to $136.44 weekly in the highest grade.Thus, they were not only hired at a salary range substantially higherthan that of the instrument craftsmen, but also higher than that ofseveral engineers employed within the instrument development group.It is clear from the foregoing that the three specialists-instrumentdevelopment in dispute perform highly complex technical duties, andare technical employees who are not included within the unit of whichthe Council is the certified representative.Contrary to the con-tention of the Council, we find that the fact that the three specialists-instrument development performed a certain amount of instrumentmodification work when they were classified as instrument craftsmenand included within the certified unit, does not militate against ourfinding herein.As indicated above, while the three disputed em-ployees were in the lower classification they performed developmentwork only as an incident to their primary duty of repair and mainte-nance work.Moreover, such development work performed by themwas not as complex nor required the degree of originality of designand concept as is true of their present positions.Accordingly, wefind it unnecessary in this proceeding to determine whether or notspecialists-instrument development are professional employees withinthe meaning of the Act, as urged by the Employer.Weis Markets, Inc.andRetail Clerks International Association,AFL-CIO,PetitionerWeis MarketsandAmalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, Petitioner.CasesNos. 6-RC-2366, 6-RC-2372, 6-RC-2367, and 6-PC-.373. Novem-ber 16, 1959DECISION AND ORDER.Upon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing on these consolidated cases was held before125 NLRB No. 16.